Citation Nr: 1104209	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk







INTRODUCTION

The Veteran served on active duty from April 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California, in part, denied service connection for a back 
disability.  In a letter dated approximately two weeks later in 
December 2007, the RO in Anchorage, Alaska notified the Veteran 
of the decision.  [Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the 
Anchorage RO.]  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA 
must provide a medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

Here, the Veteran has been diagnosed with degenerative disc 
disease of his cervical and lumbar spine.  See X-ray reports from 
July 2007.  The Veteran has stated that he injured his spine 
during service after falling during basic training and after 
being knocked over while loading a helicopter.  A review of the 
service treatment records indicates that the Veteran was treated 
for cervical spine strain in September 1979.  McLendon elements 
(1) and (2) have therefore been met.

With respect to the third McLendon element, the above-mentioned 
X-ray reports indicate that there was evidence of "old trauma" 
to the Veteran's spine.  Thus, McLendon element (3) has therefore 
been satisfied.

With respect to McLendon element (4), this case presents a 
medical question that cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  This question concerns whether the 
Veteran's current back disability is related to his military 
service.  Thus, McLendon element (4) has been met, and a remand 
of the Veteran's claim for service connection for a back 
disability is necessary to accord him an appropriate VA 
examination to determine the etiology of his current back 
disorder.  

Further, the evidence of record indicates that the Veteran has 
applied for benefits from the Social Security Administration 
(SSA).  Medical records associated with any such decision may 
shed light on the nature of the Veteran's claimed disability.  An 
effort should therefore be made to obtain such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or deny 
VA disability compensation benefits].

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA for the purpose of 
obtaining copies of any decision awarding the 
Veteran disability benefits and copies of the 
medical records used in support of any such 
determination.  All records so obtained 
should be associated with the Veteran's VA 
claims folder.  Any notice from SSA that 
these records are not available should be 
annotated in the Veteran's claims folder.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any back disorder that he may 
have.  The Veteran's VA claims folder, 
including a copy of this remand, must be made 
available to the examiner.  Any diagnostic 
testing deemed to be necessary by the 
examiner should be accomplished.  

Following review of the record and an 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (e.g. a 50/50 
probability) that any diagnosed back 
disability(ies) is(are) related to the 
Veteran's military service, to include his 
September 1979 complaints of neck pain. 

Complete rationale should be provided for all 
opinions expressed.

3.  The Veteran's claim for service 
connection for a back disability should then 
be readjudicated in light of all of the 
evidence of record.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim. 
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


